Citation Nr: 0202937	
Decision Date: 03/29/02    Archive Date: 04/04/02

DOCKET NO.  01-07 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder based on an initial award.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to April 
1969.  His awards and decorations include the Purple Heart 
Medal, Vietnam Campaign Medal and Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted the veteran 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), and assigned a disability rating of 30 
percent, effective from September 2000, the date of receipt 
of his claim, and denied the veteran a total rating for 
compensation purposes by reason of individual unemployablity 
(TDIU).  The veteran expressed his dissatisfaction with the 
30 percent rating for PTSD and appealed the denial of TDIU.  

As a result of the above-mentioned decision, the 30 percent 
rating has, in effect, become the initial rating for the 
veteran's service-connected PTSD; therefore, the Board has 
recharacterized that issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

In November 2001, the veteran testified at a video-
teleconference hearing, with the undersigned Member of the 
Board.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92; 57 Fed. Reg. 49,747 (1992).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Essentially, the veteran disagrees with the initial rating of 
30 percent assigned his service-connected PTSD.  He maintains 
that at least a 50 percent rating would more accurately 
reflect the severity of his disability.  

During the veteran's video-teleconference hearing, he 
testified that, since his retirement from the fire department 
in December 1999, he has been receiving medical treatment at 
the VA Medical Center (VAMC) in Erie, Pennsylvania, as well 
at the Erie Vet Center for PTSD.  He visited the Vet Center 
approximately every 6 months.  An August 2001 letter from a 
psychotherapist at the Vet Center essentially related that 
the veteran had been seen for therapy at the facility in the 
late 1980's and that he had responded to treatment.  However, 
about a year ago, the veteran had returned to the Vet Center 
because of a resurgence in his symptoms and that he was 
currently being seen in therapy at both the Erie Vet Center 
and the Erie VAMC.  

The above-mentioned VAMC and Vet Center treatment records are 
not in the veteran's claims file.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, copies of the veteran's VA treatment 
records, from both the Erie VAMC and Erie Vet Center, need to 
be obtained and incorporated with the claims file.  

The veteran contends that although he retired from the fire 
department in December 1999, he retired because of the stress 
of the job, his PTSD symptoms were increasing, and a 
combination of his other service-connected disabilities made 
it impossible for him to continue in that employment.  His 
statements are construed as a claim for a total rating based 
on individual unemployability due to his service-connected 
disabilities.  

A June 2001 letter from his former supervisor, a Fire Chief 
in the department, was to the effect that the veteran's mood 
swings, "bad attitude" and an inability or unwillingness to 
complete tasks were deciding factors in advising the veteran 
that the Fire Chief had no choice but to review the veteran's 
records and take disciplinary action.  A discussion was held 
and the veteran was presented with the options of demotion 
within the fire department or removal from the fire 
department through retirement or firing.  The veteran chose 
retirement.  During the veteran's video-teleconference 
hearing, he testified that he was not receiving either Social 
Security disability or Workman's Compensation, nor had he 
applied for either of those benefits.  He testified that he 
had not been hospitalized because of the PTSD, nor did he 
take psychotropic medications.  He indicated that he golfed 3 
times a week, at a public golf course, and golfed with a 
friend once a week.  

In light of the veteran's supervisor's statements, the 
veteran should undergo a social and industrial survey which 
details the symptomatology attributable to his service-
connected disabilities and which provides an opinion as to 
the relative severity of the veteran's service-connected 
disabilities, and only his service-connected disabilities, on 
his ability to work.  

Law and regulations applicable in this case state, in 
pertinent part, that a total disability will be considered to 
exist when there is present any impairment of mind or body 
that is sufficient to render it impossible for the veteran to 
follow a substantially gainful occupation.  See 38 C.F.R. 
§ 3.340 (2001).  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2001); 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  See 38 C.F.R. 
§ 3.340 (2001).  In cases where the schedular rating is less 
than 100 percent, a total disability rating may be assigned 
when the individual is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disability, without regard to advancing age.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  Total disability 
ratings for compensation may be assigned, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, as in the veteran's 
case, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology or a single 
accident will be considered as one disability.  See 38 C.F.R. 
§ 4.16(a) (2001).  In the veteran's case, his shell fragment 
wounds and residuals thereof, stem from one combat-related 
incident.  Hence, when those particular service-connected 
disabilities are combined, the combined rating is 40 percent.  
See 38 C.F.R. § 4.25 (2001).  Hence, he at least meets the 
criteria for consideration of a total rating under 38 C.F.R. 
§ 4.16(a) (one 40 percent rating and, along with his 
additional service-connected disabilities, a combined rating 
of 70 percent).  

In considering whether the veteran's combined service-
connected disabilities cause him to be unable to secure or 
follow a substantially gainful occupation, the Board may not 
deny a TDIU claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  The Board has a duty to supplement the record 
by obtaining an examination that includes an opinion on what 
effect the veteran's service-connected disabilities have on 
his ability to secure or follow a substantially gainful 
occupation.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); Beaty v. Brown, 6 Vet. App 532, 537 (1994).  

In light of the above discussion, the veteran should undergo 
a VA examination to determine the nature and severity of his 
PTSD.  Opinions should be offered as to the impact of the 
veteran's PTSD, alone, and the impact of his combined 
service-connected disabilities have on his ability to obtain 
and retain gainful employment.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who treated the veteran for PTSD or any 
other service-connected disability since 
1999.  The RO should undertake all 
necessary action to obtain and associate 
with the veteran's claims file copies all 
VA, Vet Center, and private medical 
records identified by the veteran.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file and the veteran and his 
representative should be so notified.  
The veteran is free to submit to the RO 
all medical and other records pertaining 
to his service-connected disorders.  

2.  The RO should inquire of the veteran 
whether he is receiving Social Security 
disability benefits, or other disability 
benefits through the state or 
municipality.  If the response is in the 
affirmative, the RO is to obtain from the 
Social Security Administration, or other 
entity identified by the veteran, the 
records pertinent to the appellant's 
claim for disability benefits as well as 
the medical records relied upon 
concerning that claim.

3.  The RO is to schedule the veteran for 
a social and industrial survey to obtain 
a concise and relevant social base that 
will assist VA in evaluating the 
veteran's social and industrial 
impairment, and in assessing his 
potential for improved social functioning 
and employment.  The social worker should 
offer opinions:  a) whether it is at 
least as likely as not that the veteran's 
service-connected PTSD, alone, precludes 
employment; and b) whether it is at least 
as likely as not that the veteran's 
combined service-connected disabilities 
preclude employment.  The veteran's 
claims file is to be made available to 
the social worker conducting the social 
and industrial survey.  The social 
worker's report is to be added to the 
veteran's claims file. 

4.  After the above-mentioned development 
has been accomplished, the RO should 
schedule the veteran to undergo a 
comprehensive VA examination by a 
psychiatrist to determine the nature and 
severity of the service-connected PTSD.  
All indicated tests and studies, 
including psychological evaluation, if 
necessary, are to be performed.  The 
claims folder is to be made available to 
the psychiatrist prior to examination for 
use in the study of the case, and a 
notation to the effect that this record 
review took place should be included in 
the examination report.  All clinical 
findings should be reported in detail.  
In reporting such findings, the examiner 
should specifically address the criteria 
for evaluating service-connected PTSD as 
to the effect it has on the veteran's 
occupational and social impairment.  The 
examiner must provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
to PTSD.  An assessment of impact of the 
veteran's PTSD on his ability to obtain 
and retain substantially gainful 
employment also should be provided.  The 
typewritten examination report should 
include all examination results along 
with the rationale underlying all 
opinions expressed and conclusions 
reached, citing, if necessary, to 
specific evidence in the record, and 
should be associated with the other 
evidence on file in the veteran's claims 
folder.  

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim. 

6.  The RO must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See also 66 Fed. Reg. 
45620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

8.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim on 
appeal in light of applicable evidence of 
record and pertinent legal authority.  
The RO must provide adequate reasons and 
bases for its determination, citing to 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  

9.  If the benefits sought by the veteran 
continue to be denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues of entitlement to an increased 
rating for PTSD and for a total disability 
evaluation based on individual 
unemployablity due to service-connected 
disability.  The requisite period of time 
should be allowed for response.  

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



